Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered October 27, 1994, convicting him of criminal possession of stolen property in the third degree and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*568The defendant has not preserved for appellate review his claims that the People failed to prove that he knew that the van in question was stolen and that he lacked the owners’ consent to use the van (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245).
In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence is neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Sullivan, Altman and Hart, JJ., concur.